DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 2/24/2021.
Claims 1-5, 7, 11-14 and 19-20 have been amended.
Claims 21-24 have been added.
Claims 15-18 have been canceled.
Claims 1-14 and 19-24 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 10-11 of the Remarks, filed on 2/24/2021, with respect to claims 1-14 and 19-24 have been fully considered and are persuasive.  The 103 rejection of claims 1-14 and 19-24 has been withdrawn. 

Allowable Subject Matter
Claims 1-14 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: upon review, the examiner concurs with applicant's arguments dated on 2/24/2021 that the prior art of record fails to teach or fairly suggest, in conjunction with ALL the other limitations of the independent claims, the image capture device to encrypt captured content as detailed by those independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form, e.g., 
Adams (US 20190156044) discloses an electronic device including a display and a camera and a method of encrypting information on the electronic device; 
Xie (US 20090136030) discloses a monitoring camera is configured to encrypt digital image data before the image data is transmitted to the monitoring terminal; and 
Youatt (US 20040174998) discloses an encryption map and video graphics processing technology to combine an encryption map with the image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.